Citation Nr: 9909226	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1942 and March 1945 to December 1945.  The veteran was 
a prisoner of war (POW) of the Japanese forces from April 
1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

This case first came before the Board in March 1998, at which 
time it was remanded to the RO for further evidentiary 
development. That development having been completed, the 
claim is now before the Board for final appellate 
disposition.


FINDING OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The weight of the evidence demonstrates that the veteran 
does not have ischemic heart disease that is related to 
his period of active service, including his term as a POW. 


CONCLUSION OF LAW

The requirements for service connection of ischemic heart 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  As will be discussed, the 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.


Background

The veteran submitted VA Form 10-0048, Former POW Medical 
History, dated in January 1991, in support of his claim.  
Therein the veteran indicated that he had experienced chest 
pain, but no rapid, skipped or missed heart beats during 
captivity.  He also indicated that he experienced swelling of 
the legs and/or feet.  Service medical records are negative 
for a cardiovascular condition.

In January 1991 the veteran underwent a VA examination.  The 
electrocardiogram (EKG) was normal and a radiographic report 
indicated that the veteran's heart was normal in size.  The 
systems review portion of the examination indicated that the 
veteran's history was negative for heart disease, 
hypertension, rheumatic fever, chest pain/discomfort, 
shortness of breath, paroxysmal nocturnal dyspnea, 
palpitations, murmurs, edema, claudication and 
thrombophlebitis.  Examination revealed a regular heart 
rhythm with no noted murmur and no pedal edema was noted.

Private radiographic records dated in March 1994 reported 
that the veteran's heart was not enlarged at that time.

March 1995 correspondence from L.S.O., M.D. states that the 
veteran had been seen and followed up in the clinic regularly 
since November 1993 for hypertension and ischemic heart 
disease.

The veteran underwent a VA examination in April 1995.  An EKG 
was normal and a radiology report indicated that the 
veteran's heart was not enlarged.

In July 1997 the veteran was examined by a private physician, 
J.N., M.D., for an infectious disease consultation.  At the 
time of the examination, the veteran denied experiencing 
chest pain, dyspnea or edema.  The examiner found the 
veteran's heart rate and rhythm regular without murmur, rub 
or gallop.  Examination of the extremities indicated no 
edema.  The examiner's impressions were negative for heart 
disease.

In September 1997 the veteran appeared for a hearing before 
the Board.  The veteran testified that a private doctor told 
him that his ischemic heart disease was service connected.  
When asked if he had ever had beriberi disease, the veteran 
testified that he sometimes had joint tenderness.  He stated 
that he was treated at the West Los Angeles VA Medical Center 
(MC) in April 1995 and that it was his belief that he had had 
ischemic heart disease since 1960, and that it was a result 
of his experience as a prisoner of war.

The veteran's most recent VA examination took place in July 
1998.  The veteran was assisted with translation by a person 
he brought to the examination.  The veteran indicated to the 
examiner that the onset of his ischemic heart disease was in 
1972 and that a November 1994 EKG and chest x-ray provide a 
diagnosis of same.  The veteran reported that in 1972 he 
began having intermittent chest pain associated with 
coughing.  The veteran reported to the examiner that he was 
being treated with medication for hypertension, and that he 
sometimes felt dizzy from hypertension.  The veteran provided 
a history of having chest pain approximately three times per 
month not associated with physical activity.  He reported 
that the pain improved after drinking water.  The veteran 
claimed he was able to walk about one and half miles per day 
without chest pain.
On examination, the veteran's blood pressure was 150/80 
sitting and 160/80 standing.  There was no evidence of 
jugular venous distention.  Heart rate and rhythm were 
regular with a normal apex beat.  The extremities exhibited 
no evidence of edema.  The examiner stated that the present 
medical records had been reviewed in conjunction with the 
examination.  An EKG showed normal sinus rhythm at 84 beats 
per minute with left axis deviation and nonspecific STT wave 
changes.  The diagnoses were hypertension and atypical chest 
pain.  In his discussion the examiner stated that the veteran 
presented with subjective factors of pain consistent with 
angina and that the objective factors were the EKG results.


Criteria

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

VA laws and regulations provide that where a veteran was a 
POW, and as such was interned or detained for not less than 
30 days, beriberi heart disease shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after service discharge, even if there is no record of such 
disease during service, unless the presumption of service 
incurrence is rebutted by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(d), 3.309(c) (1997).  Where 
disability compensation is claimed by a former POW, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection.  38 
C.F.R. § 3.304 (b)(3) (1997).  The provisions of 38 C.F.R. § 
3.309 further provide that "[f]or purposes of this section, 
the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that there is conflicting medical evidence in 
the record.  L.S.O., M.D. provided an April 1995 letter which 
stated that the veteran had a history of treatment for 
ischemic heart disease in his clinic.  In contrast, none of 
the VA examiners ever noted a diagnosis or impression of 
ischemic heart disease.  The only cardiological findings 
other than normal in the record of the VA examinations 
indicated hypertension, controlled by medication and EKG 
results with left axis deviation and nonspecific STT wave 
changes in July 1998.  

The Board finds the VA examinations of greater probative 
value because they include clinical findings and provide a 
basis for their conclusions.  The Board notes that the 
veteran underwent at least three EKGs during VA examinations.  
Also, at least the most recent examiner had the benefit of 
reviewing the veteran's medical history in conjunction with 
the examination.  In contrast, the statement of L.S.O., M.D. 
is unsupported by any data, and the basis of the diagnosis, 
as well as the nature of the treatment is unknown.

Entitlement to service connection based on the presumptions 
outlined in 38 C.F.R. §§ 3.307 and 3.309 require the 
manifestation of ischemic heart disease to a degree of 10 
percent or more.  The VA examiners have never diagnosed 
ischemic heart disease to any degree.  It is therefore the 
finding of the Board that the weight of the evidence 
indicates that the requirements for service connection for 
ischemic heart disease have not been met.

In reaching this decision, the Board has considered the 
doctrine of affording the veteran the benefit of any doubt as 
mandated by 38 U.S.C.A. § 5107(b).  However, the evidentiary 
record is not in relative equipoise with respect to the 
positive and negative evidence so as to decide this matter on 
that basis.


ORDER

Entitlement to service connection for ischemic heart disease 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


